Acknowledgement
This Corrected Notice of Allowance is in response to amendments filed 2/18/2022.
Reasons for Allowance
Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Rockenfeller (US 2010/0218511 A1), Miller et al. (US 2019/0119029 A1), and Tse (US 2011/011269 A1), taken alone or in combination, does not teach the claimed system, method, and apparatus comprising: 
a volatile memory module configured to store vehicle data; and 
a refrigeration module coupled to the volatile memory module, the refrigeration module comprising one or more chambers containing one or more coolant materials, wherein when the one or more chambers are exposed by a collision situation associated with a vehicle, the one or more chambers are configured to release the one or more coolant materials to lower a temperature of the volatile memory module, 
wherein the volatile memory module is disposed in thermal contact with a pair of adjoining chambers such that, when exposed by the collision situation, the one or more chambers are configured to release a barrier to cause mixing of a first coolant material and a second coolant material to form a cooling mixture, and wherein the cooling mixture lowers the temperature of the volatile memory module; and 
a collision-detection module coupled to the volatile memory module and configured to detect the collision situation and cause the mixing to form the cooling mixture.
Rockefeller discloses a similar system that comprises a memory module configured to store vehicle data (see ¶0001), and a refrigeration module coupled to the memory module (see ¶0016, with respect to Figure 4), the refrigeration module comprising one or more chambers containing one or more coolant materials (see ¶0007), wherein the one or more chambers are configured to release the one or more coolant materials to lower a temperature of the memory module (see ¶0011). Rockenfeller further discloses lowering the temperature of the memory module in response to conditions such as a trigger temperature, pressure differential, or some force exerted to break the containment material, and does not disclose lowering the temperature of the memory when the one or more chambers are exposed by a collision situation associated with a vehicle, where the collision situation is detected by a collision-detection module coupled to the memory module, as claimed. While the conditions taught in Rockenfeller may occur due to a vehicle collision, the conditions may also be representative of a number of various conditions that do not pertain to vehicle collision, and therefore, it would be unreasonable to interpret a trigger temperature, for example, as a detected vehicle collision. Additionally, Rockenfeller does not disclose the memory module as volatile, nor does Rockenfeller disclose the memory module as disposed in thermal contact with a pair of adjoining chambers such that, when exposed by the collision situation, the one or more chambers are configured to release a barrier to cause mixing of a first coolant material and a second coolant 
Miller et al. discloses a similar system comprising a volatile memory module configured to store vehicle data (see ¶0038, ¶0032). Similar to Rockenfeller, Miller et al. detects high temperatures (see ¶0022, ¶0008) and does not specifically detect a vehicle collision. Further, Miller et al. does not disclose a refrigeration module coupled to the volatile memory module, the refrigeration module comprising one or more chambers containing one or more coolant materials, wherein when the one or more chambers are exposed by a collision situation associated with a vehicle, the one or more chambers are configured to release the one or more coolant materials to lower a temperature of the volatile memory module, wherein the volatile memory module is disposed in thermal contact with a pair of adjoining chambers such that, when exposed by the collision situation, the one or more chambers are configured to release a barrier to cause mixing of a first coolant material and a second coolant material to form a cooling mixture, the cooling mixture lowers the temperature of the volatile memory module, as claimed.
Tse discloses a system that comprises a refrigeration module comprising one or more chambers containing one or more coolant materials, wherein when the one or more chambers are exposed by a collision situation associated with a vehicle, the one or more chambers are configured to release the one or more coolant materials to lower a temperature (see ¶0014-0015, with respect to Figure 3), wherein when exposed by the collision situation, the one or more chambers are configured to release a barrier to cause mixing of a first coolant material and a second coolant material to form a cooling mixture, the cooling mixture lowers the temperature (see ¶0016, with respect to Figure Tse, not a volatile memory module configured to store vehicle data, as claimed. Tse does not teach a motivation to cool alternative vehicle components, because Tse is focused on the exothermic reaction that may cause batteries to explode, which is not known to occur with volatile memory. Therefore, it would be unreasonable to modify the battery of Tse to be a volatile memory module. 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661